DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 7-9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Miranda et al. (U.S. 2021/0209859 A1) in view of Cao et al. (U.S. 2021/0279949 A1) and further in view of Weng et al. (U.S 2021/0134048 A1).
Regarding Claim 1, Miranda discloses a method comprising, by a computing device (Miranda, [0015] “a method of operating a computing system”): 
accessing image data and depth data corresponding to one or more image frames to be displayed on an extended reality (XR) display device associated with the computing device (Miranda, [0022] “entering, by a processer of a XR device, tracking of head pose by capturing surfaces of an environment with a capture device on a head-mounted frame” and Fig.1, [0107] “The belt pack 24 may download image data over the network 18 from the server 20. A projector forming part of the head unit 22 may receive the image data from the belt pack 24 and generate light based on the image data” and Figs. 2, 7, [0168] [0170] “The display system 42 includes left and right ; 
generating a set of sparse depth points based on the set of sparse feature points and the depth data (Miranda, [0223] “Raw depth data may come from a depth sensor to create a depth map, depth maps can form a new image” and [0208] “features (e.g. sparse features) may be extracted from the images in the input training data and may be converted to descriptors, a deep sparse feature (DSF) process may be used to generate the descriptors” Miranda teaches sparse features points, deep data can be extracted from the input images and generates a deep sparse feature of the descriptors; and 
Miranda teaches a XR device collect images and perform image processing to extract features/interest points (Fig. 11B, [0181]).
However, Miranda does not explicitly teach determining a plurality of sets of feature points corresponding to the one or more image frames based on a multi-layer sampling of the image data and the depth data;
sending the set of sparse depth points to the XR display device for reconstruction of a dense depth map corresponding to the one or more image frames utilizing the set of sparse depth points;
generating a set of sparse feature points based on an integration of the plurality of sets of feature points, wherein the set of sparse feature points are determined based on relative changes in depth data with respect to the plurality of sets of feature points;
Cao teaches determining a plurality of sets of feature points corresponding to the one or more image frames based on a multi-layer sampling of the image data and the depth data (Cao, [0138] “An environment map may be created with data from images from camera(s) and depth data from depth sensor“ and [0173] “the AR device may construct a map from the feature points recognized in successive images in a series of image frames captured as a user moves throughout the physical world with the AR device” and Fig. 21, [0369] “The multi-layer perceptron unit 312 receives the plurality of interest points 322 of an image 320 and converts each interest point to a respective string of numbers (e.g., 256) and [0381] “FIG. 24, Each of the plurality of image sets may include, a positive sample image, and a negative sample image” Cao teaches determining in an environment map includes feature points in a series of image frames and depth data from depth and a multi-player unit can convert sampling of the image (interest/feature points) to layer for the map.
sending the set of sparse depth points to the XR display device for reconstruction of a dense depth map corresponding to the one or more image frames utilizing the set of sparse depth points (Cao, Fig. 16, [0328] When the map transmitter 122 transmits the canonical map 120 to the first XR device 12.1, the map transmitter 122 may transmit the persistent poses 1332 and PCFs 1330 associated with the canonical map 120” and [0291] “PCFs may provide a sparse representation of the physical world, generating persistent coordinate frames (PCF) over the sparse maps, which may be exposed to XR applications” and [0532] [0533] “dense information collected on multiple devices referenced to the same persistent location in a shared sparse map may be processed together to form a portion of the large-scale dense reconstruction. That large scale reconstruction may serve as a shared dense map” and Fig. 64 [0553] “each device 6404 may build a local dense map 6432. The on-device 3D reconstruction component 6460 may generate local dense maps 6432 based at least in part on posed sensor data 6422 (e.g., depth maps 512 of FIG. 3) and sparse tracking maps 6412 (e.g., tracking map 700 of FIG. 7)” and Fig. 65A [0561] “The three sparse tracking maps 6502, 6504, and 6506. Each sparse tracking map may also include feature points 6526 extracted from images” and [0562] “Each persistent pose includes stored information, such as the features, sparse tracking map 6502 may include a persistent pose 6522C” and [0563] “FIG. 66 and FIG. 67, generate collections of surface information include posed sensor captured data such as depth images and the depth images' pose” Cao teaches sending persistent poses and PCFs includes sparse map points to the XR display device for reconstruction a dense depth map (Fig. 64) corresponding to image frame (persistent coordinates frame PCF) utilizing the spares feature (sparse tracking map) and persistent pose of depth images (features, sparse tracking map 6502 may include a persistent pose 6522C) as a sparse depth point. 
Miranda and Cao are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Miranda to combine with (as taught by Cao) in order to determine sets of feature points corresponding to image frames based on a multi-layer sampling of the image data and the depth data because Cao can provide determining in an environment map includes feature points in a series of image frames and depth data from depth and a multi-player unit can convert sampling of the image (interest/feature points) to layer for the map (Cao [Fig. 21, [0369], Fig. 24 [0381]). Doing so, it may render virtual objects on a user display realistically interacting with the physical world around the user or merging or stitching map data collected by that user with stored maps to create larger or more accurate maps (Cao, [0389]).
Weng teaches generating a set of sparse feature points based on an integration of the plurality of sets of feature points, wherein the set of sparse feature points are determined based on relative changes in depth data with respect to the plurality of sets of feature points (Weng Fig. 2, [0028] “After the process 203a and 203b are completed, the processor 13 of the computer device 1 may calculate the estimated depths of the non-feature points in the sparse point cloud map IMS according to a plurality of feature-point depths of the sparse point cloud map IMS and a plurality of pixel depths of the image depth map IMD” Weng teaches generating a sparse points cloud map (sparse feature points) based on generating a synthesized a plurality of feature points and a plurality of pixel depths of the image depth map (changes in depth data); 
Miranda, Cao and Weng are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Miranda to combine with generating a set of spares feature points (as taught by Weng in order to generate a set of spares feature points based on an integration feature points and the depth data because Weng can provide generating a sparse points cloud map (sparse feature points) based on a plurality of feature point depths of the sparse point cloud map (generating a synthesized depth map of the image) and a plurality of pixel depths of the image depth map (changes in depth data) (Weng Fig. 2 steps 205 and 207, [0028]). Doing so, it may provide the depth information with high accuracy and high integrity. (Weng, [0007]).
Regarding Claim 2, the method of Claim 1, Miranda does not explicitly teach wherein the plurality of sets of feature points comprises two or more of a set of object feature points, a set of edge feature points, a set of object contour points, or a set of image contour points.
However, Cao teaches wherein the plurality of sets of feature points comprises two or more of a set of object feature points, a set of edge feature points, a set of object contour points, or a set of image contour points (Cao, [0125] “a tracking map provides a floorplan of physical objects in the physical world. For example, a physical object or a feature thereof (e.g., a vertex, an edge, a plane or surface, etc. determined from image processing) may be represented as a point or point node in a tracking map” and Fig. 7, [0235] “The tracking map 700 may include data on points 702 collected by a device. For each image frame with data points included in a tracking map” Cao teaches a set of features point includes set of object feature points and a set of edge feature points.
Miranda and Cao are combinable see rationale in claim 1.
Regarding Claim 7, Miranda discloses the method of Claim 1, further comprising: 
sending the image data to the XR display device (Miranda, Fig. 1, [0107] “The belt pack 24 may download image data over the network 18 from the server 20. The first user 14.1 may see the table 16 through a display of the head unit 22. A projector forming part of the head unit 22 may receive the image data from the belt pack 24 and generate light based on the image data” Miranda teaches a server (20) sends the image data to the XR display device (a head unit 22); 
However, Miranda does not explicitly teach wherein the dense depth map corresponding to the one or more image frames is re- projected by the XR display device based on the set of sparse depth points and the image data;
Cao teaches wherein the dense depth map corresponding to the one or more image frames is re- projected by the XR display device based on the set of sparse depth points and the image data (Cao, [0250] “The projector may generate the light in a pattern that is replicated on a retina of the eye of the first user 14.1…have a selected field of depth so that the first user 14.1 perceives an image at a preselected depth behind the waveguide” and Fig. 21, [0366], L.4-9; [0367] “the frame embedding generator generate a data representation for an image which may be a key frame or a frame, example, an image 320 taken by an XR device may be processed by feature extractor 324 to detect interest points 322 in the image 320. Interest points may be generated using a deep sparse feature method, be n features (e.g., 100)” Cao teaches a projector re-projects the depth map (field of depth) of image and a frame embedding generator generates keyframes (image frames) based on the set sparse depth points by using a deep sparse feature method on interest points (322) and image data (location, orientation).
Miranda and Cao are combinable see rationale in claim 1.
Regarding Claim 8, Miranda as modified discloses a computing device (Miranda, [0220] “one or more computing devices”), comprising: 
one or more non-transitory computer-readable storage media including instructions; and one or more processors coupled to the storage media, the one or more processors configured to execute the instructions to: 
access image data and depth data corresponding to one or more image frames to be displayed on an extended reality (XR) display device associated with the computing device; 
determine a plurality of sets of feature points corresponding to the one or more image frames based on a multi-layer sampling of the image data and the depth data; 
generate a set of sparse feature points based on an integration of the plurality of sets of feature points, wherein the set of sparse feature points are determined based on relative changes in depth data with respect to the plurality of sets of feature points; 
generate a set of sparse depth points based on the set of sparse feature points and the depth data; and 
send the set of sparse depth points to the XR display device for reconstruction of a dense depth map corresponding to the one or more image frames utilizing the set of sparse depth points.  
Claim 8 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 9, Miranda as modified discloses the computing device of Claim 8, wherein the plurality of sets of feature points comprises two or more of a set of object feature points, a set of edge feature points, a set of object contour points, or a set of image contour points.  
Claim 9 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 14, Miranda as modified discloses the computing device of Claim 8, wherein the instructions to send the set of sparse depth points to the XR display device further comprises instructions to: 
send the image data to the XR display device, 
wherein the dense depth map corresponding to the one or more image frames is re- projected by the XR display device based on the set of sparse depth points and the image data.  
Claim 14 is substantially similar to claim 7 is rejected based on similar analyses.
Regarding Claim 15, Miranda as modified discloses a non-transitory computer-readable medium (Miranda, [0013] “a computer readable medium, executable by the processor that receives a plurality of features of an image”) comprising instructions that, when executed by one or more processors of a computing device, cause the one or more processors to: 
access image data and depth data corresponding to one or more image frames to be displayed on an extended reality (XR) display device associated with the computing device; 
determine a plurality of sets of feature points corresponding to the one or more image frames based on a multi-layer sampling of the image data and the depth data;
 generate a set of sparse feature points based on an integration of the plurality of sets of feature points, wherein the set of sparse feature points are determined based on relative changes in depth data with respect to the plurality of sets of feature points; 
generate a set of sparse depth points based on the set of sparse feature points and the depth data; and 
send the set of sparse depth points to the XR display device for reconstruction of a dense depth map corresponding to the one or more image frames utilizing the set of sparse depth points.  
Claim 15 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 16, Miranda as modified discloses the non-transitory computer-readable medium of Claim 15, wherein the plurality of sets of feature points comprises two or more of a set of object feature points, a set of edge feature points, a set of object contour points, or a set of image contour points.  
Claim 16 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 20, Miranda as modified discloses the non-transitory computer-readable medium of Claim 15, wherein the instructions to send the set of sparse depth points to the XR display device further comprises instructions to: 
send the image data to the XR display device, 
wherein the dense depth map corresponding to the one or more image frames is re- projected by the XR display device based on the set of sparse depth points and the image data.
Claim 20 is substantially similar to claim 7 is rejected based on similar analyses.
Claims 3-6, 10-13 and 17-19 and are rejected under 35 U.S.C. 103 as being unpatentable by Miranda et al. (U.S. 2021/0209859 A1) in view of Cao et al. (U.S. 2021/0279949 A1) and further in view of Weng et al. (U.S 2021/0134048 A1) and further in view of Singh (U.S. 2018/0276885 A1).
Regarding Claim 3, discloses the method of Claim 1, Miranda as modified does not explicitly teach wherein the multi-layer sampling of the image data and the depth data is performed by extracting the plurality of sets of feature points utilizing two or more of a Difference of Gaussian (DoG) filter, a Laplacian of Gaussian (LoG) filter, a Canny filter, or a Sobel filter. 
However Singh teaches wherein the multi-layer sampling of the image data and the depth data is performed by extracting the plurality of sets of feature points utilizing two or more of a Difference of Gaussian (DoG) filter, a Laplacian of Gaussian (LoG) filter, a Canny filter, or a Sobel filter (Singh, [0031] “The Multiview Stereo algorithm comprises computing a depth map for each image and subsequently generating a dense 3D points cloud based on all the computed depth maps” and [0020] “a response score value can be extracted for a single keypoint as the absolute response of gradient filters or Laplacian of Gaussian filters applied in the image position of the keypoint” Singh teaches a mutliview stereo algorithm computes a depth map for each image and extracts keypoints (feature points) by two or more of a Laplacian of Gaussian filters.
Miranda, Cao, Weng and Singh are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Miranda to combine with the Laplacian of Gaussian filters  (as taught by Singh) in order to extract feature point by a Laplacian of Gaussian filter because Singh can provide two or more of a Laplacian of Gaussian filters can extract feature points (keypoints) from images Singh [0020]). Doing so, it may provide a fully automatic reconstruction pipeline able to recover the 3D object shape and both the internal and external device parameters (Singh, [0054]).
Regarding Claim 4, the method of Claim 3, Miranda as modified does not explicitly teach wherein the plurality of sets of feature points are extracted for each of a plurality of scaled representations corresponding to the one or more image frames.
However, Singh teaches wherein the plurality of sets of feature points are extracted for each of a plurality of scaled representations corresponding to the one or more image frames (Singh, [0067] FIG. 4 “keypoints may be extracted as blobs with associated scale levels, by detecting scale-space extrema of the scale-normalized Laplacian” and [0069] In order to increase the accuracy of the scale estimate, the Laplacian operator may lead to strong responses along edges, in addition to responding to blob-like and corner-like image structures” Singh teaches keypoints (feature points) are extracted with associated scale levels, responses along edges to image structures (image frames).
Miranda, Cao, Weng and Singh are combinable see rationale in claim 3.
Regarding Claim 5, the method of Claim 4, Miranda as modified does not explicitly teach wherein generating the set of sparse feature points comprises: 
integrating the plurality of sets of feature points extracted for each of the plurality of scaled representations; and Active 58137614.1ATTORNEY DOCKETPATENT APPLICATION 082499.0190 
24 of 28removing a subset of feature points from the integrated plurality of sets of feature points based on relative changes in depth data between the subset of feature points and respective neighboring feature points.
Singh teaches integrating the plurality of sets of feature points extracted for each of the plurality of scaled representations (Singh, [0067] FIG. 4 “keypoints may be extracted as blobs with associated scale levels, by detecting scale-space extrema of the scale-normalized Laplacian” Singh teaches keypoints (feature points) are extracted with associated scale levels; and Active 58137614.1ATTORNEY DOCKETPATENT APPLICATION 082499.0190 
24 of 28removing a subset of feature points from the integrated plurality of sets of feature points based on relative changes in depth data between the subset of feature points and respective neighboring feature points (Singh, [0111] The global outlier removal, the following main steps: (901-907) compute a depth map for each image; (908) lift every depth map in 3D space; (909) remove spurious points using visibility checks, computing the approximate normal at each 3D point by fitting a plane using the closest neighbor, finally, in running a surface reconstruction algorithm” Singh teaches removing subset of feature point (spurious points) from sets of feature points based on compute a depth map for each images based on computing the approximate normal at each feature point by fitting a plane with the closest neighbor.
Miranda, Cao, Weng and Singh are combinable see rationale in claim 3.
Regarding Claim 6, the method of Claim 1, Miranda as modified does not explicitly teach wherein the set of sparse depth points is generated further based on predetermined confidence scores associated with the set of sparse feature points, each predetermined confidence score indicating a likelihood the associated feature point corresponds to a determinative feature of the one or more image frames.  
However, Singh teaches wherein the set of sparse depth points is generated further based on predetermined confidence scores associated with the set of sparse feature points, each predetermined confidence score indicating a likelihood the associated feature point corresponds to a determinative feature of the one or more image frames (Singh, abstract, “a plurality of sparse images acquired by one or more acquisition devices to generate a sparse 3D points cloud” and [0031] L.10-12 “The depth search range of each pixel of each image is limited by using the sparse 3D points viewed by the image itself” and [0075] “by using a selected subset of points of each image. More precisely, the points with a larger scale may be chosen for each image and matched against all the other subsets of the other images to compute the proximity score between images” Singh teaches generating set of sparse 3D points from the sparse images based on the selected subset of points with a larger scale and compute the proximity score between images.
Miranda, Cao, Weng and Singh are combinable see rationale in claim 3.
Regarding Claim 10, Miranda as modified discloses the computing device of Claim 8, wherein the multi-layer sampling of the image data and the depth data is performed by extracting the plurality of sets of feature points utilizing two or more of a Difference of Gaussian (DoG) filter, a Laplacian of Gaussian (LoG) filter, a Canny filter, or a Sobel filter.  
Claim 10 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 11, Miranda as modified discloses the computing device of Claim 10, wherein the plurality of sets of feature points are extracted for each of a plurality of scaled representations corresponding to the one or more image frames.  
Claim 11 is substantially similar to claim 4 is rejected based on similar analyses.
Regarding Claim 12, Miranda as modified discloses the computing device of Claim 11, wherein the instructions to generate the set of sparse feature points further comprises instructions to: 
Integrate the plurality of sets of feature points extracted for each of the plurality of scaled representations; and 
remove a subset of feature points from the integrated plurality of sets of feature points based on relative changes in depth data between the subset of feature points and respective neighboring feature points.  
Claim 12 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 13, Miranda as modified discloses the computing device of Claim 8, wherein the set of sparse depth points is generated further based on predetermined confidence scores associated with the set of sparse feature points, each predetermined confidence score indicating a likelihood the associated feature point corresponds to a determinative feature of the one or more image frames.  
Claim 13 is substantially similar to claim 6 is rejected based on similar analyses.
Regarding Claim 17, Miranda as modified discloses the non-transitory computer-readable medium of Claim 15, wherein the multi-layer sampling of the image data and the depth data is performed by extracting the plurality of sets of feature points utilizing two or more of a Difference of Gaussian (DoG) filter, a Laplacian of Gaussian (LoG) filter, a Canny filter, or a Sobel filter.  
Claim 17 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 18, Miranda as modified discloses the non-transitory computer-readable medium of Claim 17, wherein the plurality of sets of feature points are extracted for each of a plurality of scaled representations corresponding to the one or more image frames, and wherein the instructions to generate the set of sparse feature points further comprises instructions to:
 integrate the plurality of sets of feature points extracted for each of the plurality of scaled representations; and Active 58137614.1ATTORNEY DOCKETPATENT APPLICATION 082499.0190 27 of 28 
remove a subset of feature points from the integrated plurality of sets of feature points based on relative changes in depth data between the subset of feature points and respective neighboring feature points.  
Claim 18 is substantially similar to the combination of claims 4 and 5 is rejected based on similar analyses.
Regarding Claim 19, Miranda as modified discloses the non-transitory computer-readable medium of Claim 15, wherein the set of sparse depth points is generated further based on predetermined confidence scores associated with the set of sparse feature points, each predetermined confidence score indicating a likelihood the associated feature point corresponds to a determinative feature of the one or more image frames.  
Claim 19 is substantially similar to claim 6 is rejected based on similar analyses.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Ye et al. (U.S. 2020/0273190 A1) and Choudhary et al. (U.S. 2020/0394848 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611